DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification, paragraph [0001], line 2, the phrase “now US 11,002,477” has been inserted after “2020”.

Drawings
	Drawings filed 12 April 2021 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Godbole 2014/0360603 is representative of the closest prior ar. Godbole discloses a method of making a vacuum insulated structure comprising providing first and second cover members 110, 112, pre-deforming the first and second cover members to form pre-deformed portions on each of the first and second cover members [0029], wherein the pre-deformed portion of the first cover member extends outwardly from a first planar level of the first cover member, and wherein the pre-deformed portion of the second cover member extends outwardly from a second planar level of the second cover member (Fig.2), operably coupling the first and second cover members to one another to form an insulating cavity therebetween (Fig. 2), drawing a vacuum on the insulating cavity which draws the pre- deformed portions of the first and second cover members inwardly towards the first and second planar levels of the first and second cover members, respectively, under a force provided by the vacuum [0040], and sealing the insulating cavity to maintain the vacuum [0040]. However, Godbole does not teach or suggest stamping metal cover members to provide inclined weakened portions on the first and second cover members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783